


Exhibit 10.1

 

EDWARDS LIFESCIENCES CORPORATION
SEVERANCE PAY PLAN

 

(Effective April 1, 2000 and Restated Effective January 1, 2013)

 

--------------------------------------------------------------------------------


 

EDWARDS LIFESCTENCES CORPORATION

SEVERANCE PAY PLAN

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

PURPOSE

1

 

 

 

ARTICLE II

DEFINITIONS

1

 

 

 

Section 2.1

Definitions

1

 

 

 

(a)

“Code”

1

(b)

“Company”

1

(c)

“Effective Date”

1

(d)

“Eligible Employee”

1

(e)

“Employer”

2

(f)

“Excluded Division or Facility”

2

(g)

“401k Earnings”

2

(h)

“Monthly Compensation”

2

(i)

“Months of Service”

3

(j)

“Plan”

4

(k)

“Plan Administrator”

4

(l)

“Plan Year”

4

(m)

“Release”

4

(n)

“Separation of Service”

4

(o)

“Severance Benefits”

4

(p)

“Severance Pay”

4

(q)

“Termination”

4

 

 

 

Section 2.2

Gender and Number

5

 

 

 

ARTICLE III

METHOD OF FUNDING

5

 

 

 

ARTICLE IV

PAYMENT OF SEVERANCE PAY AND BENEFITS

5

 

 

 

Section 4.1

Qualification for Severance Pay

5

 

 

 

Section 4.2

Severance Pay for Eligible Employees

5

 

 

 

(a)

Hourly, Salaried Nonexempt Employees or Exempt Employees With Pay Grouping E or
Below (Including Sales Representatives who receive incentive pay)

5

(b)

Exempt Employees Pay Grouping F, G and H

6

(c)

Limitation on Severance Pay

6

 

 

 

Section 4.3

Payment of Severance Pay

6

 

 

 

Section 4.4

Severance Benefits

7

 

 

 

(a)

Vacation

7

(b)

Floating Holidays

7

(c)

Other Benefits

7

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 4.5

Limitations

7

 

 

 

 

ARTICLE V

ADMINISTRATION OF PLAN

8

 

 

 

 

Section 5.1

General

8

 

 

 

Section 5.2

Regulations

8

 

 

 

Section 5.3

Claims Procedure

8

 

 

 

 

ARTICLE VI

AMENDMENT OR TERMINATION OF PLAN

9

 

 

 

ARTICLE VII

MISCELLANEOUS

10

 

 

 

 

Section 7.1

Limitation on Rights

10

 

 

 

Section 7.2

Headings

10

 

 

 

Section 7.3

Severability

10

 

 

 

Section 7.4

Governing Law

10

 

 

 

Section 7.5

Successors and Assigns

10

 

 

 

Section 7.6

Administration

10

 

 

 

Section 7.7

Section 409A

10

 

ii

--------------------------------------------------------------------------------


 

EDWARDS LIFESCIENCES CORPORATION
SEVERANCE PAY PLAN

 

Edwards Lifesciences Corporation hereby adopts this Plan, to be known as the
“Edwards Lifesciences Corporation Severance Pay Plan.”

 

ARTICLE I

 

PURPOSE

 

The purpose of this Plan is to provide qualifying Eligible Employees with
Severance Pay in accordance with the provisions set forth below.  This Plan
supersedes and replaces all previous severance or separation pay plans,
policies, or arrangements maintained by any Employer, other than as set forth
herein.

 

ARTICLE II

 

DEFINITIONS

 

Section 2.1            Definitions.  When used in this Plan, the words and
phrases below have the following meanings unless the context clearly otherwise
requires:

 

(a)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(b)           “Company” shall mean Edwards Lifesciences Corporation, or any
successor or successors.

 

(c)           “Effective Date” shall mean April 1, 2000.

 

(d)           “Eligible Employee” shall mean any individual employed in a
domestic facility who is either:

 

(1)           a regular full-time employee of an Employer; or

 

(2)           a part-time employee of an Employer who is scheduled to work at
least 20 hours per week for such Employer;

 

and who timely signs the Release;

 

but excluding:

 

(i)            any employee who is not on the U.S. payroll of an Employer;

 

(ii)           any employee covered by a collective bargaining agreement (unless
participation in the Plan is provided for in such collective bargaining
agreement);

 

--------------------------------------------------------------------------------


 

(iii)          any leased or temporary employee;

 

(iv)          any employee who refuses to accept another position either within
the Company or with a successor employer;

 

(v)           any employee whose job is outsourced to an employer who is not a
member of the controlled group; provided such employee is offered a position
with such employer, regardless of the terms and conditions of such offer;

 

(vi)          sunset employees (employee who are hired for a specific period of
time);

 

(vii)         employees who fail to timely sign a Release agreement;

 

(viii)        employees who fail to return from a leave of absence in a timely
manner (including but not limited to those employees who are on medical or
disability leave and fail to return to work in a timely manner after they have
been determined to no longer be disabled);

 

(ix)          any employee who is classified as a “proctor” who is hired in
conjunction with the launch of the THV product;

 

(x)           individuals employed by an Employer whose entire amount of
non-imputed U.S. source income is  paid to a U.S. taxing authority; and

 

(xi)          the Chief Executive Officer.

 

(e)           “Employer” shall mean the Company (but only with respect to
employees who are not employed by an Excluded Division or Facility), and each
affiliated domestic corporation.

 

(f)            “Excluded Division or Facility” shall mean the divisions and/or
facilities of the Company to which the Plan does not apply and which are listed
on Schedule A hereto.  This Schedule A may be updated from time to time to
reflect a listing of Excluded Divisions or Facilities or special adoption dates
for previously Excluded Divisions or Facilities that become Employers.

 

(g)           “401k Earnings” shall mean eligible compensation as defined by the
Edwards Lifesciences Corporation 401(k) Savings and Investment Plan.

 

(h)           “Monthly Compensation” shall mean the Eligible Employee’s monthly
base salary as in effect on the date that the individual’s employment as an
active employee ceases.  For purposes of the preceding sentence, “monthly base
compensation” shall mean:

 

(1)           in the case of a salaried Eligible Employee, such employee’s
monthly base salary;

 

2

--------------------------------------------------------------------------------


 

(2)           in the case of an hourly Eligible Employee, such employee’s hourly
rate (plus any shift differential) multiplied by the number of regularly
scheduled hours in a normal work week multiplied by 4.3;

 

(3)           in the case of a sales representative who receives incentive pay,
the greater of:

 

(i)            such employee’s prior year’s 401k Earnings, divided by 12; or

 

(ii)           such employee’s Year-to-Date 401k Earnings, annualized and
divided by twelve; and

 

(4)           in the case of a Perfusionist and Perfusion Service Managers,

 

(i)            such employee’s year to date eligible earnings (salary and other
regular pay, including manager pay and procedure based pay), annualized and
divided by twelve.

 

(ii)           Year-to-Date 401k Earnings shall be calculated no greater than 30
days prior to the employee’s date of Termination.

 

(i)            “Months of Service” shall mean the most recent period of
consecutive, continuous employment ending on the Eligible Employee’s Termination
date during which the Eligible Employee is:

 

(i)            entitled to payment by the Employer for the performance of
duties;

 

(ii)           entitled to payment by the Employer for a period of time during
which the Eligible Employee does not perform duties due to vacation, holiday,
jury duty, a leave of absence of not more than six months for medical purposes
or disability, or any other approved leave of absence; or

 

(iii)          on an unpaid leave of absence approved by the Employer, including
a leave of absence for military duty.

 

Only full months of employment are counted in determining Months of Service. 
Months will not be prorated.

 

For purposes of above, Eligible Employees shall not suffer breaks in service as
the result of being on an approved international assignment or transfer.  Months
on an approved international assignment or transfer are counted in determining
Months of Service.

 

For purposes of the above, months of service with the Company’s predecessor
corporation, Baxter International Inc.  and its eligible affiliates, shall be
included in the determination if the Eligible Employee was an employee of the
predecessor corporation on

 

3

--------------------------------------------------------------------------------


 

March 31, 2000 and transferred to the Employer pursuant to the spin-off of the
Employer from the predecessor corporation.

 

(j)            “Plan” shall mean the Edwards Lifesciences Corporation Severance
Pay Plan.

 

(k)           “Plan Administrator” shall mean the Company or the Plan
Administrative Committee of the Company, if the Company’s board of directors has
delegated to such Committee the authority to serve as Plan Administrator, who
shall be responsible for the general administration of the Plan.

 

(l)            “Plan Year” shall mean calendar year.

 

(m)          “Release” shall mean a general release agreement provided by an
Employer whereby the employee waives any and all claims against an Employer that
relate to employment with and separation from an Employer.

 

(n)           “Separation of Service” shall mean a separation from service with
the meaning of Code Section 409A and the Treasury Regulations issued thereunder.

 

(o)           “Severance Benefits” shall mean continued coverage under certain
of the Employer’s employee benefit plans and employment policies as set forth in
Section 4.4 herein.

 

(p)           “Severance Pay” shall mean the sums payable as set forth in
Article IV herein.

 

(q)           “Termination” for purposes of this Plan shall mean the dismissal
of an Eligible Employee from active employment by an Employer following the
Effective Date by reason of

 

(1)           a decision by an Employer to eliminate such Eligible Employee’s
employment position; or

 

(2)           a decision by an Employer to reduce the size of the Employer’s
work force.

 

Termination, for purposes of this Plan, shall not mean termination of employment
with an Employer for any reason other than as set forth in (1) and (2) above,
including, but not limited to:

 

(i)            the Eligible Employee’s voluntary termination of employment with
the Employer, including termination due to retirement;

 

(ii)           the Eligible Employee’s termination of employment with the
Employer upon the sale, assignment, transfer, conveyance or other disposition of
the Employer’s business and/or all or a part of its asset’s if the employee is
offered employment by a purchaser or successor after the transaction is
consummated;

 

4

--------------------------------------------------------------------------------


 

(iii)          the dismissal of the Eligible Employee by an Employer for any
action which, in the sole judgment of the Employer, is for cause including, but
not limited to, violation of the Employer’s policies and procedures, an act of
fraud or dishonesty affecting or involving the Employer, or breach of a material
provision of such Employee’s employment agreement or other similar agreement
with the Employer;

 

(iv)          the transfer of the Eligible Employee from employment by an
Employer to comparable employment, as determined in the sole judgment of the
Employer, by another Employer or a subsidiary or other affiliate thereof;

 

(v)           the death of the Eligible Employee while an employee of an
Employer;

 

(vi)          layoff, meaning involuntary dismissal by an Employer for a period
of time that the Employer, in its sole judgment, expects to be less than six
months in duration, or such other time period as set forth in an applicable
recall policy not to exceed six months.

 

(vii)         a decision by an Employer that an Eligible Employee does not meet
the performance requirements of his or her job assignment.

 

Section 2.2            Gender and Number.  The masculine gender whenever used
herein shall be deemed to include the feminine gender, and the singular may
include the plural, unless the context clearly indicates to the contrary.

 

ARTICLE III

 

METHOD OF FUNDING

 

An Employer shall pay Severance Pay from current operating funds.  No property
of an Employer is or shall be, by reason of this Plan, held in trust for any
employee of an Employer, nor shall any person have any interest in or any lien
or prior claim upon any property of an Employer, by reason of the Plan, or an
Employer’s obligation to make payments hereunder.

 

ARTICLE IV

 

PAYMENT OF SEVERANCE PAY AND BENEFITS

 

Section 4.1            Qualification for Severance Pay.  Subject to Section 4.5,
an Eligible Employee for whom a Termination occurs shall qualify for Severance
Pay as provided in Section 4.2.

 

Section 4.2            Severance Pay for Eligible Employees.

 

(a)           Hourly, Salaried Nonexempt Employees or  Exempt Employees With Pay
Grouping E or Below (Including Sales Representatives who receive incentive
pay).  Severance Pay for a qualifying Eligible Employee who is an hourly,
salaried nonexempt employee or exempt employee With Pay Grouping E or Below
(including salespersons who

 

5

--------------------------------------------------------------------------------


 

receive incentive pay) as of the date the Eligible Employee’s severance benefit
is calculated shall be an amount equal to:

 

(1)           Monthly Compensation multiplied by 1.0; plus

 

(2)           2% of his or her Monthly Compensation multiplied by;

 

(3)           the number of full Months of Service which such Eligible Employee
has completed as of the date of Termination.

 

(b)           Exempt Employees Pay Grouping F, G and H.  Severance Pay for a
qualifying Eligible Employee who is an exempt employee in Pay Grouping F, G and
H as of the date the Eligible Employee’s severance benefit is calculated shall
be an amount equal to:

 

(1)           Monthly Compensation multiplied by 1.5; plus

 

(2)           4% of his or her Monthly Compensation multiplied by the number of
full Months of Service which such Eligible Employee has completed as of the date
of Termination.

 

(c)           Limitation on Severance Pay.  Notwithstanding anything in this
Plan to the contrary, an Eligible Employee’s Severance Pay shall not exceed two
times such employee’s annual compensation dining the twelve-month period
immediately preceding the employee’s Termination date.  For purposes of the
preceding sentence, “annual compensation” shall mean W-2 compensation the total
of all compensation, including, but not limited to, wages, salary and any other
benefit of monetary value, whether paid in the form of cash or otherwise, which
was paid as consideration for such Eligible Employee’s service for an Employer
during such twelve-month period which constitute “wages” for federal income tax
purposes properly reported on the Eligible Employee’s Federal Income Tax
Withholding Statement (Form W-2), or which would have been so paid at such
Eligible Employee’s rate of compensation if he or she had worked a full year.

 

Section 4.3            Payment of Severance Pay.  Subject to Section 4.5, an
Eligible Employee’s Severance Pay shall be paid in equal installments in
accordance with the Employer’s normal payroll practices for active employees
beginning with the first pay day within the 60-day period following the Eligible
Employee’s Separation from Service on which the Release is effective following
the expiration of any applicable revocation period, but in no event later than
the last day of such 60-day period on which the Release is effective.  In no
event will any payments be made later than the last day of the second calendar
year following the year in which the Eligible Employee’s Separation from Service
occurs.  The number of installments is calculated by taking the amount of the
Eligible Employee’s Severance Pay and dividing it by the amount of the Eligible
Employee’s Monthly Compensation.  Severance Pay shall be reduced by withholdings
and deductions required under all applicable federal, state and local or other
laws or regulations and by other applicable reductions.

 

In the case of any person who while receiving Severance Pay becomes hired by an
Employer or a nonparticipating affiliate of an Employer, Severance Pay shall be
suspended as of the first pay period for which such person is scheduled to work.

 

6

--------------------------------------------------------------------------------


 

In the case of any person who:

 

(a)           previously terminated employment with an Employer under
circumstances entitling him or her to Severance Pay,

 

(b)           is hired by an Employer as a regular employee during the one-year
period beginning on such person’s Termination date; and

 

(c)           becomes entitled to Severance Pay again as a result of such
person’s subsequent termination of employment with an Employer.

 

Such Eligible Employee’s Severance Pay shall be determined based on his or her
original date of hire by the Employer (adjusted for any period of time during
which such person was not employed by an Employer) and shall be reduced by the
amount of any Severance Pay already received by such Eligible Employee.  For
purposes of this paragraph “Employer” includes an Excluded Division or Facility.

 

In the case of any person who:

 

(a)           previously terminated employment with an Employer under
circumstances entitling him or her to Severance Pay;

 

(b)           is hired by an Employer as a regular employee after the one-year
period beginning on such person’s Termination date; and

 

(c)           becomes entitled to Severance Pay again as a result of such
person’s subsequent termination of employment with an Employer.

 

Such Eligible Employee’s Severance Pay shall be determined taking into account
only Months of Service since the date as of which he or she became rehired by an
Employer.  For purposes of this paragraph, “Employer” include as Excluded
Division or Facility.

 

Section 4.4            Severance Benefits.  Severance Benefits following the
date of his or her Termination as follows:

 

(a)           Vacation.  An Eligible Employee shall be paid for all unused
vacation time as of the date of Termination.

 

(b)           Floating Holidays.  An Eligible Employee shall forfeit any unused
floating holidays as of the date of Termination.

 

(c)           Other Benefits.  An Eligible Employee may receive other benefits
in accordance with the provisions of the applicable benefit program.

 

Section 4.5            Limitations.

 

(a)           If, after an Eligible Employee’s Termination qualifying the
Employee for Severance Pay as provided in Section 4.2., the Employer discovers
that the Eligible Employee

 

7

--------------------------------------------------------------------------------

 

engaged in conduct during his or her employment with the Employer which, if
previously known to the Employer, would have provided a basis for a dismissal of
the Eligible Employee for “cause” (as defined in Section 2.1.(n)(iii)), all
installment payments of Severance Pay shall cease without prior notice to the
Eligible Employee, and the Eligible Employee shall forfeit his or her right to
further payments under the Plan.

 

(b)           In the case of an Eligible Employee who is a party to a Change in
Control Severance Agreement (or similar agreement) with an Employer (a “Change
in Control Severance Agreement”), the Eligible Employee shall not be entitled to
Severance Pay under this Plan (or, if the Eligible Employee has commenced
receiving installments of Severance Pay pursuant to this Plan, such installment
payments shall terminate), if and to the extent provided by the Eligible
Employee’s Change in Control Severance Agreement.  In such event, the Eligible
Employee shall be notified of the application of his or her Change in Control
Severance Agreement and the Eligible Employee shall have no right (or no further
right, as the case may be) to any benefit under this Plan.

 

ARTICLE V

 

ADMINISTRATION OF PLAN

 

Section 5.1            General.  The Plan shall be administered by the Plan
Administrator.  The Plan Administrator may delegate any of his or her
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of Severance Pay and
provision of Severance Benefits, to designated individuals or committees.  The
Company shall be the “administrator” and a “named fiduciary” under the Plan for
purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

 

Section 5.2            Regulations.  The Plan Administrator shall promulgate any
rules and regulations which he or she deems necessary in order to carry out the
purposes of the Plan or to interpret the terms and conditions of the Plan;
provided, however, that no rule, regulation or interpretation shall be contrary
to the provisions of the Plan.  The rules, regulations and interpretations made
by the Plan Administrator shall be final and binding on any employee or former
employee of an Employer or any successor in interest of either.

 

Section 5.3            Claims Procedure.  The Plan Administrator shall determine
the rights of any employee or former employee of an Employer to any Severance
Pay and Severance Benefits hereunder.  The Plan Administrator has the sole and
absolute power and authority to interpret and apply the provisions of this Plan
to a particular circumstance, make all factual and legal determinations,
construe uncertain or disputed terms and make eligibility and benefit
determinations (including, without limitation, determining whether a Termination
under the Plan has occurred) in such manner and to such extent as the Plan
Administrator in his or her sole discretion may determine.  Any employee or
former employee of an Employer who believes that he or she is entitled to
receive Severance Pay and Severance Benefits under the Plan, including Severance
Pay and Severance Benefits other than those initially determined by the Plan
Administrator, may file a claim in writing with the Plan Administrator.  No
later than 90 days after the receipt of the claim the Plan Administrator shall
either allow or deny the claim in writing.

 

8

--------------------------------------------------------------------------------


 

A denial of a claim, in whole or in part, shall be written in a mariner
calculated to be understood by the claimant and shall include:

 

(a)           the specific reason or reasons for the denial;

 

(b)           specific reference to pertinent Plan provisions on which the
denial is based;

 

(c)           a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(d)           an explanation of the claim review procedure.

 

A claimant whose claim is denied (or his or her duly authorized representative)
may within 60 days of receipt of the denial of his or her claim:

 

(a)           request a review upon written application to the Administrative
Committee or its designee;

 

(b)           review pertinent documents; and

 

(c)           submit issues and comments in writing.

 

The Administrative Committee, or its designee, shall notify the claimant of his
or her decision on review within 60 days after receipt of a request for review
unless special circumstances require an extension of time for processing, in
which case a decision shall be rendered as soon as possible, but not later than
120 days after receipt of a request for review.  Notice of the decision on
review shall be in writing.  The Administrative Committee decision on review
shall be final and binding on any claimant or any successor in interest.

 

ARTICLE VI

 

AMENDMENT OR TERMINATION OF PLAN

 

Notwithstanding anything in the Plan to the contrary, the Company’s Corporate
Vice President of Human Resources or other designated officer of the Company
shall have the right at any time, and without prior or other approval of any
employee or former employee, and without prior notice, to change, modify, amend
or terminate the Plan in any particular or particulars whatsoever.  This right
shall be unlimited, even if exercised in anticipation of specific action taken
by the Company or a specific event upon which benefits would otherwise be
provided under the Plan.  All such changes, modifications, amendments or
terminations may be retroactive to any date up to and including the Effective
Date of this Plan, and shall be retroactive to such Effective Date unless other
provisions are specifically made; provided, however, that no such amendment,
modification, change or termination shall adversely affect any Severance Pay or
Severance Benefit under the Plan previously paid, or payable to an Eligible
Employee following a Termination that occurred prior to such amendment,
modification, change or termination.

 

9

--------------------------------------------------------------------------------


 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1            Limitation on Rights.  The Plan is strictly a voluntary
undertaking on the part of the Employers and shall not be deemed to constitute a
contract between any Employer and any Eligible Employee.  Participation in the
Plan shall not give any Eligible Employee the right to be retained in the
service of the Employer or any rights to any benefits whatsoever, except to the
extent specifically set forth herein.

 

Section 7.2            Headings.  Headings of Articles and Sections in this
instrument are for convenience only, and do not constitute any part of the Plan.

 

Section 7.3            Severability.  If any provision of this Plan or the
rules and regulations made pursuant to the Plan are held to be invalid or
illegal for any reason, such illegality or invalidity shall not affect the
remaining portions of this Plan.

 

Section 7.4            Governing Law.  The Plan shall be construed and enforced
in accordance with ERISA and the laws of the State of California to the extent
such laws are not preempted by ERISA.

 

Section 7.5            Successors and Assigns.  This Plan shall be binding upon
and inure to the benefit of the Employers and their successors and assigns and
shall be binding upon and inure to the benefit of an Eligible Employee and his
-or her legal representatives, heirs and assigns.  No rights, obligations or
liabilities of an Eligible Employee hereunder shall be assignable without the
prior written consent of the Employer.  In the event of the death of an Eligible
Employee after Termination and prior to receipt of Severance Pay to which he or
she is entitled hereunder, such Severance Pay shall be paid to his or her
estate.

 

Section 7.6            Administration.  The Plan shall be administrated on a
Plan Year basis.

 

Section 7.7            Section 409A.  This Plan is intended to comply with the
requirements of Code Section 409A.  Accordingly, all provisions herein shall be
construed and interpreted to comply with Code Section 409A and if necessary, any
such provision shall be deemed amended to comply with Code Section 409A and the
regulations thereunder.  The installment payments to which an Eligible Employee
becomes entitled in accordance with the Plan will be treated as a right to a
series of separate payments for purposes of Code Section 409A.

 

Notwithstanding any provision to the contrary in this Plan, no payments or
benefits to which an Eligible Employee becomes entitled under this Plan in
connection with the termination of such person’s employment with the Employer
shall be made or paid to such person prior to the earlier of (i) the first day
of the seventh (7th) month following the date of such person’s Separation from
Service due to such termination of employment or (ii) the date of such person’s
death, if such person is deemed, pursuant to the procedures established by the
Company in accordance with the applicable standards of Code Section 409A and the
Treasury Regulations thereunder and applied on a consistent basis for all for
all non-qualified deferred compensation plans subject to Code Section 409A, to
be a “specified employee” at the time of such Separation from Service and such
delayed commencement is otherwise required in order to avoid a

 

10

--------------------------------------------------------------------------------


 

prohibited distribution under Code Section 409A(a)(2).  Upon the expiration of
any applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments
deferred pursuant to this section shall be paid in a lump sum to the Eligible
Employee, and any remaining payments due under this Plan shall be paid in
accordance with the normal payment dates specified for them herein.

 

Executed this 23rd day of April 2013.

 

 

 

EDWARDS LIFE SCIENCES CORPORATION

 

 

 

By: 

 

/s/ Christine McCauley

 

Its:

Corporate Vice President, Human Resources

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

Excluded Divisions or Facilities

 

Special Adoption Dates

 

--------------------------------------------------------------------------------
